Mr. Justice Eakin
delivered the opinion of the court.
The motion for judgment upon the pleadings was properly granted by the circuit court. Section 2218, B. & C. *249Comp., being a part of the re-enactment of the Justice Code of 1899, provides that:
“If it appear on the trial of any cause before a justice of the peace from the evidence of either party, or from the pleadings that the title to real property is in question, which title shall be disputed by the other party, the justice shall immediately make an entry thereof in his docket and cease all further proceedings in the cause, and shall certify and return (the cause) to the circuit court.”
Prior to the enactment of the statute above quoted, the justice was only ousted of jurisdiction in such a case when it appeared from the evidence that the title to lands was in question. Hill’s Code, § 2081; Malarkey v. O’Leary, 34 Or. 493, 497 (56 Pac. 521.) But Section 2218, B. & C. Comp., which is part of the enactment of 1899, embraced the substance of Section 2080, with the additional provision that, if it appears “from the pleadings” that the title to real property is in question, it shall terminate the jurisdiction of the justice to proceed further with the trial, thus contemplating that the title, when alleged in the complaint, “may be disputed by the other party” by his answer, and in that manner terminate the proceedings in the justice court as effectually as by the evidence'
The complaint alleges that plaintiff is the owner in fee simple of the premises and entitled to possession thereof. The answer denies this allegation, and thus by the pleadings it appears that the title to the real property is in question, an issue which the justice has no jurisdiction to try.
The judgment is .affirmed, Affirmed.
Mr. Chief Justice Moore did not sit in this case nor take part in its decision.